Exhibit 10.1 Dated 30th December 2009 GREAT EAST BOTTLES AND DRINKS (BVI) INC. ( “GEBD”) and GREAT EAST PACKAGING HOLDINGS LIMITED ( “GEPH”) RESTRUCTURING AGREEMENT CONTENTS Clause Heading Page 1 DEFINITIONS AND INTERPRETATION 4 2 RESTRUCTURING 6 3 COMPLETION 6 4 MISCELLANEOUS 6 5 NOTICES 7 6 COSTS AND EXPENSES 7 7 GOVERNING LAW AND JURISDICTION 7 THIS RESTRUCTURING AGREEMENT is dated 30th December 2009 BETWEEN: 1. GREAT EAST BOTTLES AND DRINKS (BVI) INC., a company incorporated in the British Virgin Islands whose registered office is situated at P.O. Box 3140, Road Town, Tortola, British Virgin Islands (the “GEBD”); and 2. GREAT EAST PACKAGING HOLDINGS LIMITED, a company incorporated under the laws of the British Virgin Islands whose registered office is situated at P.O. Box 3140, Road Town, Tortola, British Virgin Islands (the “GEPH”). WHEREAS: (A) Great East (Overseas) Packaging Limited is a company incorporated in Hong Kong and as at the date hereof has an authorised capital of HK$1,000,000 divided into 1,000,000 shares of HK$1 each (“GEOP Shares”), of which 10,hareshave been issued and are fully paid up and are held by Hangzhou Great East Packaging Company Limited, an indirectly owned subsidiary of GEBD. (B) Greatgrand Global Limited is a company incorporated in the British Virgin Islands and as at the date hereof has an authorised capital of USD50,000 divided into 50,000 shares of USD1 each (“GGL Share”), of which 1 GGL Share is held by GEPH. (C) Upjoy Holdings Limited is a company incorporated in the British Virgin Islands and as at the date hereof has an authorised capital of USD50,000 divided into 50,000 shares of USD1 each (“UHL Share”), of which 1 UHL Share is held by GEPH. (D) United Joy International Limited is a company incorporated in the British Virgin Islands and as at the date hereof has an authorised capital of USD50,000 divided into 50,000 shares of USD1 each (“UJI Share”), of which 1 UJI Share is held by GEPH. (E) Best Key Investment Limited is a company incorporated in Hong Kong and as at the date hereof has an authorised capital of HK$10,000 divided into 10,000 shares of HK$1 each (“BKI Share”), of which 1 BKI Shares is held by GEBD. (F) Great East Packaging International Limited is a company incorporated in the British Virgin Islands and as at the date hereof has an authorized capital of USD10,000,000, divided into 10,000,000 shares with no par value(“GEPI shares”), of which 6,425,846 GEPI shares were held by GEBD. (G) The parties hereto are desirous of undergoing a restructuring exercise in accordance with Clause 2 below whereby, inter alia, GEOP (as defined hereinbelow) will subscribe shares in each of GGL, UHL and UJI and GEBD will sell all its shares indirectly in BKI to Top Sharp Investments Limited and procure GEPI to issue certain shares to GEPH. IT IS HEREBY AGREED THAT: 1.DEFINITIONS AND INTERPRETATION 1.1 In this Agreement, where the context so admits the following words and expressions shall have the following meanings: “Business Day” means a day (other than a Saturday or Sunday) on which banks are open for business in Hong Kong; “BKI” means Best Key Investment Limited, a company incorporated in Hong Kong with registered office situated at 203 Hankow Centre, 5-15 Hankow Road, Tsimshatsui, Kowloon, Hong Kong; “Completion” means the completion of the restructuring in accordance with Clause 3; “Completion Date” means 31st December 2009 or such other date as GEBD and the GEPH may agree in writing; “GEOP” means Great East (Overseas) Packaging Limited, a company incorporated in the Hong Kong whose registered office is situated at 203 Hankow Centre, 5-15 Hankow Road, Tsimshatsui, Kowloon, Hong Kong; “GEPI” means Great East Packaging International Limited, a company incorporated in the British Virgin Islands whose registered office is situate at P.O. Box 3140, Road Town, Tortola, British Virgin Islands; “GGL” means Greatgrand Global Limited, a company incorporated in the BVI whose registered office is situate at P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
